DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/134,495, filed 12/27/2020, claims priority from Provisional US Application 62/955,973, filed 12/31/2019. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Second Action Non-Final Office Action is in response to Applicant’s communication of 10/28/2021.  
Claims 1-6, 8-14, and 16-20 are pending, of which claims 1, 9, and 17 are independent.  
Newly cancelled dependent claims 7, 15, and 21 have been incorporated into independent claims 1, 9, and 17 in their entirety. The Examiner has applied a new reference (US 2021/0089635 A1 to Weeresinghe et al.) in the 35 USC § 103 rejection in order to reject the features previously recited in the dependent claims 7, 15, and 21, therefore this action is Second Action Non-Final.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-6, 8-14, and 16-20
More specifically, claims 9-16 are method claims.  Claim 1-8 are apparatus claims that recites a processor operative to perform the methods recited in claims 1-8. Claims 17-21 are non-transitory computer-readable medium claims, respectively comprising computer-readable instructions.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-6, 8-14, and 16-20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-6, 8-14, and 16-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
As stated in the preamble of independent claim 9, the method claims 9-16 recite: 
 “receiving a plurality of data sources of the validated participant including payroll data and retirement account data of the validated participant”; 
“sending a call-to-action message to the validated participant based on analyzing of the plurality of data sources of the validated participant including the payroll data and the retirement account data of the validated participant”;
“receiving feedback from the validated participant based on the call-to-action message”; and
“automatically implementing advice for the validated participant by automatically communicating with at least one investment service provider (ISP) and at least one payroll service provider (PSP) based on the feedback from the validated participant.” 
Likewise, the apparatus claims 1-8 and medium claims 17-21 recite these steps also. 
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)): 
An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1, 9, and 17 recite: 
 “sending a call-to-action message to the validated participant based on analyzing of the plurality of data sources of the validated participant including the payroll data and the retirement account data of the validated participant”; and
“automatically implementing advice for the validated participant by automatically communicating with at least one investment service provider (ISP) and at least one payroll service provider (PSP) based on the feedback from the validated participant.”
However, the claims do not recite how the “analyzing of the plurality of data sources” or the “automatically implementing advice” is done, thereby monopolizing the judicial exception. 
In regards to Step 2B of the Alice/Mayo analysis, claims 1-6, 8-14, and 16-20 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1, 9, and 17 merely add the words “apply it” (or an equivalent) to the judicial exception in regards to these features, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

The claims 1, 9, and 17 also add “user validation” steps, including: 
 “validating the identifying information using the cryptographic information;”
“converting the prospective participant to a validated participant after the validating operation;” 
However, these steps are “Well-Understood, Routine, Conventional Activity”. See, for example the following three references:
See US 2002/0023221 A1 to Miyazaki et al. ("Miyazaki", Filed Mar. 22, 2001. Published Feb. 21, 2002), para. [0010] and [0017].  
See US 2021/0176052 A1 to Chen et al. ("Chen", Filed Dec. 6, 2019. Published Jun. 10, 2021). See para. [00411].
See US 20200387621 A1 to Chen. ("Chen", Filed Jun. 7, 2019.  Published Dec. 10, 2020). See para. [0040] and Fig. 4.
Also claim 1 recites: 
 “exchanging cryptographic information with a computing device associated with a prospective participant, the cryptographic information adapted  to encrypt and decrypt communications;”
“receiving, from the prospective participant, identifying information associated with the prospective participant;
“receiving a plurality of data sources of the validated participant including payroll data and retirement account data of the validated participant;”
However, these are extra solution activity steps that are “Well-Understood, Routine, Conventional Activity” according to MPEP § 2106.05(d)(II)(i): 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
(i). Receiving or transmitting data over a network[.]

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0080200 A1 to Ashton et al. (“Ashton”, Filed July 20, 2005.  Published Apr. 13, 2006) in view of US 2012/0109792 A1 to Eftekhari et al. (“Eftekhari”, Filed Oct. 28, 2010.  Published May 3, 2012) and further in view of  US 2021/0089635 A1 to Weeresinghe et al. (“Weeresinghe”, Filed Sept. 25,2019.  Published Mar. 25, 2021). 
In regards to claim 1, 
1. A system for one-click transactions and financial advice using integrated systems, the system comprising:

exchanging cryptographic information with a computing device associated with a prospective participant, the cryptographic information adapted to encrypt and decrypt communications;
receiving, from the prospective participant, identifying information associated with the prospective participant;
validating the identifying information using the cryptographic information;

(See Ashton, para. [0149]: “The computer 410 and/or the server 404 can validate the login type, the username, the password, and/or the product number submitted by a user. If the login type, the username, the password, and the product number (if applicable) are validated the user is allowed access to additional pages provided by the benefit management system 500.”)

(See Ashton, para. [0150]: “In some embodiments, to obtain a valid username and password, a user can establish an account with the plan provider 14. In some embodiments, a user can meet with a client services associate of the plan provider 14 in order to set up a username and password (e.g., to establish a user as a primary security administrator). In other embodiments, a user can set up a username and password electronically using the login page 510. As shown in FIG. 32, the login page 510 can include an establish new username and password link 530. Selecting the establish new username and password link 530 can display one or more setup pages. The setup pages can guide the user through setting up a username and a password. In some embodiments, the setup pages can prompt a user to enter identifying information (e.g., name, social security number, etc.) and/or a security code (e.g., a contract number, an access number, a group number, a plan number, a portfolio number, etc.). If the identifying information and the security code (if applicable) is validated, a user can be allowed to establish a username and a password that can be used on the login page 510 to access the benefit data management system. In some embodiments, a user can go through a similar process to reset a username and/or password.”)

The Examiner interprets that Ashton’s password corresponds to “the cryptographic information adapted to encrypt and decrypt communications”

converting the prospective participant to a validated participant after the validating operation;
receiving a plurality of data sources of the validated participant including payroll data and retirement account data of the validated participant,

(See Ashton, para. [0136]: “In some embodiments, data provided to and/or from the benefit data management system 500 can be obtained from or through a third-party system, such as a payroll processing system (a " payroll provider") before being provided to and/or received from a plan sponsor 16 and/or a participant 12. For example, as shown in FIG. 31A, a third-party system, such as a payroll provider, can directly provide information to the plan provider 14 and/or can indirectly provide information to the plan provider 14 through the plan sponsor 16.”)

receiving feedback from the validated participant based on the call-to-action message; and
… automatically implementing advice for the validated participant by automatically communicating with at least one of: at least financial service provider (FSP) and at least one banking service provider (BSP) based on the feedback from the validated participant; and

(See Ashton, para. [0113]: “There are many different variations in which embodiments of the invention can be implemented. In particular, validation of the information can occur at various stages in the process, such as by applets running on a client PC, programs running on a web server, and by a mainframe. Once the information received from a plan participant or plan sponsor is in the system and validated, the plan provider can act upon that information. For example, once a plan participant sends information regarding modifications to the plan participant's investments, the plan provider's system can act accordingly by performing electronic securities transactions or other actions that a plan provider may typically perform once it receives information from plan participants or plan providers.”)

at least one application programming interface electronically communicating with the at least one gateway server and adapted to communicate bilaterally with a participant application being executed on the computing device.

(See Ashton, para. [0113]: “[0217] The benefit data management system 500 can provide benefit data management that integrates and coordinates information received from various sources, such as a plan sponsor 16 and/or a participant 12 and can provide updates to a plan sponsor 16 and/or a participant 12. In some embodiments, the benefit data management system 500 can provide benefit data management that integrates and coordinates information provided by third party, such as a payroll provider. The benefit data management system 500 can allow the third party to work directly with the plan provider 14 on behalf of a plan sponsor 16 and/or a participant 12 to provide information. In some embodiments, a third-party system, such as a payroll provider can play the role of a plan sponsor and/or a plan provider and can provide benefit plans (e.g., savings plans) directly to participants (e.g., to employees rather than or in addition to benefit plans offered by an employer of the employees).”)

However, under a conservative interpretation of Ashton, it could be argued that Ashton does not explicitly teach the italicized portions below, which are taught by Eftekhari:
a secure switch operable to communicate bilaterally with at least one financial service provider (FSP), and
at least one gateway server electronically communicating with the secure switch and including a processor and a memory communicatively coupled to the processor, the memory storing instructions executable by the system to perform operations, the operations comprising:

(See Eftekhari, para. [0022]: “FIG. 1 shows a diagram of a system in accordance with one or more embodiments of the invention. As shown in FIG. 1, the system (100) includes a Tax Server (102) with an Inference Engine (104) including one or more inference rules (106) and one or more interview questions (111), a Data Import Service (105), a Tax Calculation Service (107), a Data Repository (108), and an E-file Service (109) in accordance with one or more embodiments of the invention. In one or more embodiments of the invention, the system (100) further includes a Tax Data Source A (110A) and a Tax Data Source N (110N), as well as a Client Device A (112A) and a Client Device N (112N) with a Tax Preparation Application A (114A) and a Tax Preparation Application N (114N), respectively. Each of the aforementioned components of FIG. 1 is discussed below.”)

(See Eftekhari, para. [0023]: “The Tax Server (102) may be any device with a processor and a memory including, but not limited to, a server, a desktop computer, a laptop computer, a smart phone, etc. In one or more embodiments of the invention, the Tax Server (102) is in the form of the computer system shown in FIG. 7 and described below. In one or more embodiments of the invention, the Tax Server (102) is communicatively connected with tax data sources (i.e., Tax Data Source A (110A) and Tax Data Source N (110N)) and client devices (i.e., Client Device A (112A) and Client Device N (112N)). The Tax Server (102) may be communicatively connected using any wired or wireless connection including, but not limited to, a Local Area Network (LAN), a Wide Area Network (WAN), the Internet, telephone networks (e.g., PSTN), and/or any other suitable communication medium.”)

The Examiner interprets that Eftekhari’s “Tax Server (102)” corresponds to the claimed “gateway server”, and that the connection between said server and Eftekhari’s “tax data sources (i.e., Tax Data Source A (110A) and Tax Data Source N (110N))” correspond to the claimed “secure switch”.

sending a call-to-action message to the validated participant based on analyzing of the plurality of data sources of the validated participant including the payroll data and the retirement account data of the validated participant;

(See Eftekhari, para. [0071]: “In Step 210, tax advice is determined in accordance with one or more embodiments of the invention. In one or more embodiments of the invention tax advice may include a warning about the user being audited. Alternatively, tax advice may be a way to save money on your taxes. For example, tax advice may be to increase contribution to a 401K or other retirement account to reduce a tax burden (if the maximum pre-tax retirement contribution for the taxpayer or the taxpayer's spouse based on the current tax law has not been reached) or increase the number of exemptions claimed on the W-4 to avoid overpaying taxes. Another example of tax advice is suggesting a tax saving by using an available, unused tax credit (such as for buying a home, receiving a post-secondary education, etc.). In one or more embodiments of the invention, tax advice may be determined using inference rules, as well as tax data and confidence ratings. These inference rules may be established based on information compiled from tax experts that capture rules for preparation and advice and the process of capturing the rules is in the form of a feedback loop so the rules consistently improve over time. It will be apparent to one of ordinary skill in the art that there are many ways to determine tax advice and, as such, the invention should not be limited to the above examples.”)

The Examiner interprets that Eftekhari’s “tax advice” corresponds to the claimed “call-to-action message”, and that Eftekhari’s “tax advice may be to increase contribution to a 401K” corresponds to the claimed “message … based on analyzing … retirement account data”, and that Eftekhari’s “tax advice … [to] increase the number of exemptions claimed on the W-4”  corresponds to the claimed “message … based on analyzing … payroll data”.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for employee benefit plan administration, as taught by Ashton above, with a method for providing tax advice, as further taught by Eftekhari above, because contributions to 401(k) plans and the number of exemptions claimed on the W-4 form are issues that are common to both employee benefit plan administration and to tax advice.  
However, under a conservative interpretation of Ashton and Eftekhari, it could be argued that Ashton and Eftekhari  do not explicitly teach the italicized portions below, which are taught by Weeresinghe:
initiating a one-time or recurring transaction from the at least one banking service provider (BSP) by streamlining a Know-Your-Customer (KYC) process using known data of the validated participant, the known data of the validated participant including financial data of the validated participant available as a financial advisor of the validated participant and authority data from the validated participant,

(See Weeresinghe, para. [0033]: “Each time the user desires to login or otherwise utilize the resources/services of an institution, current biometric indicia are captured, and at least some is compared against the baseline biometric indicia in the secured digital wallet. In response to a match, the software solution provides an indication to the institution that the user is indeed who they claim to be. If the institution requires information or documents of the user, the institution may be provided unique digital identity token (e.g., a KYC token or Asset token) using which they may access information or documents stored in the secured digital wallet.”)

identifying transactions-in-progress of the validated participant, the transactions-in-progress of the validated participant comprising when funds are in-transition between the at least one financial service provider (FSP) and the at least one banking service provider (BSP); and

(See Weeresinghe, para. [0048]: “FIG. 5 is a flow diagram of an example sequence of steps for transaction verification using the example architecture of FIG. 1. Such transaction verification may be for incoming or outgoing transactions (e.g., financial, e-commerce, etc.) to prevent fraud. At step 505, the user initiates a transaction using an app or webpage in a browser on the user electronic device. At a subsequent time, at step 510, the institution (e.g., using software executing on an institution server) performs internal verification procedures. If the internal verification procedures are not passed, the transaction is aborted at step 590. As part of step 590, a transaction failure notification may be displayed in the app or webpage in the browser on the user electronic device.”)

sending a transition notification to the validated participant using the identifying transactions-in-progress of the validated participant using the participant application being executed on the computing device, the transition notification comprising a call-to-action message to the validated participant about the transactions-in-progress before the transactions are completed.

(See Weeresinghe, para. [0055]: “At step 555, the user app 120 prompts the user to enter an alphanumeric passcode. At step 560, the alphanumeric passcode is compared to the alphanumeric passcode in the user's secured digital wallet. If there is a match, the biometric service 150 provides an indication to the institution (e.g., to software executing on an institution server) that the user is verified, and execution proceeds to step 595, where the transaction is performed by the institution. As part of step 595, a transaction success notification may be displayed in the app or webpage in the browser on the user electronic device. If not, an indication is provided to the institution (e.g., to software executing on an institution server) that the transaction should be aborted due to failed user verification. Execution proceeds to step 590, where the transaction is aborted, and a transaction failure notification potentially displayed in the app or webpage in the browser on the user electronic device.”)

(See Weeresinghe, para. [0056]: “The transaction verification of the biometric identity verification and protection software solution may be adapted to enable real-time anti-money laundering compliance. Each incoming and outgoing transaction may require identity verification, across multiple institutions. Institutions may define a transaction limit for each identity. Once the transaction limit is reached, the user app 120 may present a prompt that supporting documentation is required. The user may then utilize the user app 120 to capture copies of supporting documents and upload the copies of supporting documents via the user API 175 and blockchain, to be stored as a verification block in their secured digital wallet in the blockchain 194. The document verification service 160 compares information in the supporting document (e.g., name, date of contract, counter party, etc.) with details of the transaction, and shares results with the institution (e.g., with software executing on an institution server). The institution may permit the transaction, prevent the transaction, or perform further anti-money laundering compliance checks to reach a determination.”)

The Examiner interprets that Weeresinghe’s “claim inquiry data” and “play scripts & solutions” correspond to the claimed “Know-Your-Customer (KYC) process”.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for employee benefit plan administration, as taught by Ashton above, and a method for providing tax advice, Eftekhari above, with the Real-time KYC verification and anti-fraud prevention as taught by Weeresinghe, because Weeresinghe “operates as a central source of real-time KYC verification and anti-fraud prevention”. (See Weeresinghe’s [0009]).

In regards to claim 2, 
2. The system of claim 1, wherein the automatically implementing advice for the validated participant by automatically communicating with at least one of the at least one financial service provider (FSP) and the at least one banking service provider (BSP) comprises:
sending an automatically implement advice for the participant file to the at least one financial service provider (FSP);
receiving an automatically implemented advice for the participant confirmation file from the at least one financial service provider (FSP);
sending the automatically implement advice for the participant file to the at least one banking service provider (BSP), and
updating a transaction status of the validated participant using the participant application being executed on the computing device.

(See Ashton, para. [0113]: “There are many different variations in which embodiments of the invention can be implemented. In particular, validation of the information can occur at various stages in the process, such as by applets running on a client PC, programs running on a web server, and by a mainframe. Once the information received from a plan participant or plan sponsor is in the system and validated, the plan provider can act upon that information. For example, once a plan participant sends information regarding modifications to the plan participant's investments, the plan provider's system can act accordingly by performing electronic securities transactions or other actions that a plan provider may typically perform once it receives information from plan participants or plan providers.”)

In regards to claim 3, 
3. The system of claim 1, wherein the receiving feedback from the validated participant based on the call-to-action message comprises a first change in a savings percentage for the retirement account data of the validated participant including a first participant feedback timestamp.

(See Ashton, para. [0152]: “Once a user has provided a valid username and password, the user can view and provide information to the benefit data management system 500. As described with respect to FIGS. 1-30, a plan sponsor 16 can add or change participants, send cash or loan contributions and submit compliance testing data. In some embodiments, data submissions are edited or validated by the server 404, the computer 410, or another validating system, while the plan sponsor 16 waits in order to ensure that data that is submitted is ready for processing.”)

In regards to claim 8, 
8. The system of claim 7, wherein the one-time or recurring transaction from the at least one banking service provider (BSP) comprises at least one or more of: opening a savings account in a name of the validated participant at the at least one financial service provider (FSP) using funds transferred by the at least one banking service provider (BSP) and establishing a one-off or recurring withdrawal from a checking account of the validated participant.

(See Weeresinghe, para. [0040]: “Once onboarding is complete, the user may utilize the user app 120 to perform a number of actions, including logging into an account at an institution, verifying incoming or outgoing transactions at the institution, etc. Further, institution personnel may use the institution app 130 to perform a variety of actions.”)

(See Weeresinghe, para. [0048]: “FIG. 5 is a flow diagram of an example sequence of steps for transaction verification using the example architecture of FIG. 1. Such transaction verification may be for incoming or outgoing transactions (e.g., financial, e-commerce, etc.) to prevent fraud. At step 505, the user initiates a transaction using an app or webpage in a browser on the user electronic device. At a subsequent time, at step 510, the institution (e.g., using software executing on an institution server) performs internal verification procedures. If the internal verification procedures are not passed, the transaction is aborted at step 590. As part of step 590, a transaction failure notification may be displayed in the app or webpage in the browser on the user electronic device.”)

The Examiner interprets that Weeresinghe’s “incoming and outgoing transactions” refer to deposits to and withdrawals from an account. 

In regards to claim 9, it is rejected on the same grounds as claim 1, except that claim 9 recites “a mobile device associated with a prospective participant” instead of “a computing device associated with a prospective participant” recited in claim 1, and claim 9 recites “at least one investment service provider (ISP) and at least one payroll service provider (PSP)” instead of “at least financial service provider (FSP) and at least one banking service provider (BSP)” recited in claim 1. 
In regards to claim 10, it is rejected on the same grounds as claim 2. 
In regards to claim 11, it is rejected on the same grounds as claim 3. 
In regards to claim 16, it is rejected on the same grounds as claim 8. 
In regards to claim 17, it is rejected on the same grounds as claim 9. 
In regards to claim 18, it is rejected on the same grounds as claim 10. 
Claims 4-6, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashton in view of Eftekhari and Lenki as applied to claims 1-3 above, and further in view of US 2017/0352116 A1  to Pierce et al. (“Pierce”, Filed Jun. 6, 2016.  Published Dec. 7, 2017). 
In regards to claim 4, Ashton teaches: 
4. The system of claim 3, wherein the operations further comprise:
saving the first change in the savings percentage for the retirement account data of the validated participant including the first participant feedback timestamp in a database;
receiving a second change in the savings percentage for the retirement account data of the validated participant including a second participant feedback timestamp from the at least one financial service provider (FSP); and

(See Ashton, para. [0152]: “Once a user has provided a valid username and password, the user can view and provide information to the benefit data management system 500. As described with respect to FIGS. 1-30, a plan sponsor 16 can add or change participants, send cash or loan contributions and submit compliance testing data. In some embodiments, data submissions are edited or validated by the server 404, the computer 410, or another validating system, while the plan sponsor 16 waits in order to ensure that data that is submitted is ready for processing.”)

However, under a conservative interpretation of Ashton and Eftekhari, it could be argued that Ashton and Eftekhari  do not explicitly teach the italicized portions below, which are taught by Pierce:
sending a call-to-action message to the validated participant based on analyzing of the plurality of data sources of the validated participant including the payroll data and the retirement account data of the validated participant;
comparing the first participant feedback timestamp and the second participant feedback timestamp to determine a most recent timestamp.

(See Pierce, para. [0053]: “In the event of a dispute, such as due to a bug, lost message or tampering, the parties must undertake a resolution process to determine the correct results, e.g. by reviewing network communication logs and/or transactional timestamps to determine the order of events. The SOR model, and the reconciliation process, referred to as a "trust and reconciliation" process, are commonly used in the implementation of electronic financial instrument trading systems.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for employee benefit plan administration, as taught by Ashton above, and a method for providing tax advice, Eftekhari above, with the use of timestamps as taught by Pierce, because “In the event of a dispute, such as due to a bug, lost message or tampering, the parties must undertake a resolution process to determine the correct results, e.g. by reviewing network communication logs and/or transactional timestamps to determine the order of events.” (See Pierce’s para. [0153]).

In regards to claim 5, 
5. The system of claim 4, wherein the first participant feedback timestamp is the most recent timestamp determined by the comparing the first participant feedback timestamp and the second participant feedback timestamp;
wherein the automatically implementing advice for the validated  participant by automatically communicating with at least one of the at least one financial service provider (FSP) and the at least one banking service provider (BSP) comprises:
sending the first change in the savings percentage for the retirement account data of the validated participant including the first participant feedback timestamp to the at least one banking service provider (BSP).

(See Pierce, para. [0053]: “In the event of a dispute, such as due to a bug, lost message or tampering, the parties must undertake a resolution process to determine the correct results, e.g. by reviewing network communication logs and/or transactional timestamps to determine the order of events. The SOR model, and the reconciliation process, referred to as a "trust and reconciliation" process, are commonly used in the implementation of electronic financial instrument trading systems.”)

In regards to claim 6, 
6. The system of claim 4, wherein the second participant feedback timestamp is the most recent timestamp determined by the comparing the first participant feedback timestamp and the second participant feedback timestamp;
wherein the automatically implementing advice for the validated participant by automatically communicating with at least one of the at least one financial service provider (FSP) and the at least one banking service provider (BSP) comprises:
sending the second change in the savings percentage for the retirement account data of the validated participant including the second participant feedback timestamp to the at least one financial service provider (FSP).

(See Pierce, para. [0053]: “In the event of a dispute, such as due to a bug, lost message or tampering, the parties must undertake a resolution process to determine the correct results, e.g. by reviewing network communication logs and/or transactional timestamps to determine the order of events. The SOR model, and the reconciliation process, referred to as a "trust and reconciliation" process, are commonly used in the implementation of electronic financial instrument trading systems.”)

In regards to claim 12, it is rejected on the same grounds as claim 4. 
In regards to claim 13, it is rejected on the same grounds as claim 5. 
In regards to claim 14, it is rejected on the same grounds as claim 6. 
In regards to claim 19, it is rejected on the same grounds as claims 11 and 12. 
In regards to claim 20, it is rejected on the same grounds as claims 13. 

Response to Arguments
Claim Rejections - 35 USC § 101
In regards to the newly added features to the independent claims 1, 9, and 17, (“initiating a one-time or recurring transaction from the at least one banking service provider (BSP)”, “identifying transactions-in-progress of the validated participant”, and “sending a transition notification to the validated participant”), which are argued by the Applicants in page 21 of the response, these newly amended steps are not sufficient to overcome the 35 USC § 101 rejection. 
These steps are steps of an abstract idea implemented on a general purpose computer. 
While the following new step appears to involve the use of a graphic user interface, the functionality of the graphic user interface is not recited in the claim: 
sending a transition notification to the validated participant using the identifying transactions-in-progress of the validated participant using the participant application being executed on the computing device, the transition notification comprising a call-to-action message to the validated participant about the transactions-in-progress before the transactions are completed[;]



Also, “the transition notification comprising a call-to-action message to the validated participant” is non-functional descriptive material. 
Regarding the Applicants arguments in page 21 of the response, that the Examiner ignored the features “a secure switch operable to communicate bilaterally with at least one financial service provider (FSP)”, and “at least one gateway server electronically communicating with the secure switch”, the “server” is merely a general purpose computer, and the “secure switch” can be interpreted as a router or hub used to connect the general purpose computer to the internet.  These features are not sufficient to overcome the 35 USC § 101 rejection. 
Regarding the Applicants arguments in page 23 of the response, regarding the newly added features to the independent claims (“initiating a one-time or recurring transaction from the at least one banking service provider (BSP)”, “identifying transactions-in-progress of the validated participant”, and “sending a transition notification to the validated participant”), these features further specify an abstract idea that is implemented on a general purpose computer.  They do not recite an improvement to technology. 

Claim Rejections - 35 USC § 103
Applicant's amendments to the independent claims 1, 9, and 17 necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

January 7, 2022

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
January 7, 2022